Ibach, C. J.
Appellees have filed a motion to dismiss this appeal on the ground that the record presents no question for our decision. In support of such motion they show that the only errors assigned by appellant are: (1) That the court erred in sustaining appellee’s motion for peremptory instruc*529tions; (2) that the court erred in overruling appellant’s motion for a new trial; that a consideration of said questions would depend upon a consideration of the evidence, and the record shows that the motion for a new trial was overruled on May 19, 1917; that sixty days’ time was given on that day in which to file the bill of exceptions; that the bill of exceptions containing the evidence was not presented to the court for its approval until November 14,1917, and was not filed in said court until that date; that appellant was never granted any extension of time in which to file said bill of exceptions.
Upon an examination of the record we find these facts to be true. It follows that no question is presented, and the appeal must be dismissed. Huntingburg Bank v. Morgenroth (1916), 64 Ind. App. 315, 115 N. E. 798; Beard v. Fenton (1918), post 605, 119 N.E. 495.
Appeal dismissed.
Note. — Reported in 119 N. E. 477.